DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The Applicant failed to response to the office action mailed out 08/13/2020 and the application abandonment mailed out on 04/16/2021.  Now this application brings back to active via petition grant on 05/10/2022.  Applicant state on page 5 of the amendment that applicant had remove elements 80 and 90 from the figure 6 in the replacement sheet.  Examiner could not find any replacement sheet for figure 6, so the drawings objection is remaining.  Examiner could not find any phrase or terminology in the specification that support the phrase “semi-circular lateral connecting units and one circular axial connecting unit”, however, examiner will interpret the connecting arm 14 in the figures 3-4 that connect between the base and the display unit as a connecting unit to fold the base and the display.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 80 and 90 labels in the figure 6 but they could not allocate anywhere in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                    Allowable Subject Matter
1.	Claims 1-12 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
3.	Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A display apparatus configured to receive a command, and convert the command to displayable information to an outside pedestrian or drivers in other vehicles comprising; a main body that includes a securing portion to secure the display apparatus to a vehicle; a communication unit to receive the command; a processor to convert the command to displayable information; a display portion having a displaying layer to display information; and a power managing unit to store and provide electrical energy for the display apparatus; said power managing unit having a power generating unit to be positioned to overlap with the displaying layer[[.]], wherein the display portion and the power generating unit is secured between two semi-circular lateral connecting units and one circular axial connecting unit.".
4.	Prior arts of record fail to disclose “A display apparatus configured to receive a command, and convert the command to displayable information to an outside pedestrian or drivers in other vehicles comprising; a main body that includes a securing portion to secure the display apparatus to a vehicle; a communication unit to receive the command; a processor to convert the command to displayable information; a display portion having a displaying layer to display information; and a power managing unit to store and provide electrical energy for the display apparatus; said power managing unit having a power generating unit to be positioned to overlap with the displaying layer[[.]], wherein the display portion and the power generating unit is secured between two semi-circular lateral connecting units and one circular axial connecting unit.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
5.	Claims 2-12 depend on and further limit of independent claim 1, therefore claims 2-12 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683